12-351
         Jiang v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 567 667
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       YU ZHEN JIANG,
14                Petitioner,
15
16                         v.                                   12-351
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Farah Loftus, Century City,
24                                     California.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Greg D. Mack,
28                                     Senior Litigation Counsel; Kathryn
29                                     L. Deangelis, Trial Attorney, Office
30                                     of Immigration Litigation, U.S.
31                                     Department of Justice, Washington
32                                     D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED in part and DISMISSED in part.

 5           Petitioner Yu Zhen Jiang, a native and citizen of the

 6       People’s Republic of China, seeks review of a December 30,

 7       2011, decision of the BIA, affirming the June 22, 2010,

 8       decision of Immigration Judge (“IJ”) Barbara A. Nelson

 9       denying Jiang’s application for asylum, withholding of

10       removal, and relief under the Convention Against Torture

11       (“CAT”).     In re Yu Zhen Jiang, No. A087 567 667 (B.I.A. Dec.

12       30, 2011), aff’g No. A087 567 667 (Immig. Ct. N.Y. City June

13       22, 2010).    We assume the parties’ familiarity with the

14       underlying facts and procedural history in this case.

15           Under the circumstances of this case, we have reviewed

16       both the IJ’s and the BIA’s opinions as to Jiang’s

17       credibility “for the sake of completeness.”     Zaman v.

18       Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     The applicable

19       standards of review are well-established.     See 8 U.S.C.

20       § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

21       162, 165-66 (2d Cir. 2008); Li Yong Cao v. U.S. Dep’t of

22       Justice, 421 F.3d 149, 156-57 (2d Cir. 2005).


                                         2
 1         For asylum applications governed by the REAL ID Act,

 2   such as the application in this case, the agency may,

 3   “[c]onsidering the totality of the circumstances,” base a

 4   credibility finding on the applicant’s demeanor, the

 5   plausibility of the applicant’s account, and inconsistencies

 6   in her statements and other record evidence, without regard

 7   to whether they go “to the heart of the applicant’s claim.”

 8   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 9   64.   Substantial evidence supports the agency’s adverse

10   credibility determination.

11         In finding Jiang not credible, the IJ reasonably relied

12   on Jiang’s demeanor, noting that her testimony was

13   unresponsive and hesitant.   See 8 U.S.C.

14   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d

15   77, 81 n.1 (2d Cir. 2005).   That finding is supported by the

16   hearing transcript.

17         The IJ’s adverse credibility determination is further

18   supported by specific examples of contradictory testimony.

19   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109

20   (2d Cir. 2006) (“We can be still more confident in our

21   review of observations about an applicant’s demeanor where,

22   as here, they are supported by specific examples of


                                   3
 1   inconsistent testimony.”).    Indeed, the IJ reasonably found

 2   discrepancies in Jiang’s statements regarding her

 3   applications for birth permits and whether or not she paid a

 4   family planning fine.     See Xiu Xia Lin, 534 F.3d at 163-64.

 5   Jiang failed to provide compelling explanations for these

 6   discrepancies.   See Majidi, 430 F.3d at 80-81.

 7       In addition, the agency did not err in declining to

 8   credit Jiang’s individualized evidence because the letters

 9   she submitted were unsworn, strikingly similar, and prepared

10   by interested parties for the purpose of litigation.     See

11   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

12   Cir. 2006); see also Mei Chai Ye v. U.S. Dep’t of Justice,

13   489 F.3d 517, 524 (2d Cir. 2007).    Thus, given the IJ’s

14   demeanor finding, the record discrepancies, and lack of

15   credible corroborating evidence, we find the agency’s

16   adverse credibility determination supported by substantial

17   evidence and dispositive of Jiang’s claims for asylum and

18   withholding of removal.     See 8 U.S.C. § 1158(b)(1)(B)(iii);

19   Xiu Xia Lin, 534 F.3d at 163-64; see also Paul v. Gonzales,

20   444 F.3d 148, 155-57 (2d Cir. 2006).

21       Finally, we lack jurisdiction to review the IJ’s denial

22   of CAT relief because Jiang failed to challenge the denial

23   of that category of relief before the BIA.     See Karaj v.

24   Gonzales, 462 F.3d 113, 119 & n.2 (2d Cir. 2006).

                                     4
 1       For the foregoing reasons, the petition for review is

 2   DENIED in part and DISMISSED in part.   As we have completed

 3   our review, any stay of removal that the Court previously

 4   granted in this petition is VACATED, and any pending motion

 5   for a stay of removal in this petition is DISMISSED as moot.

 6   Any pending request for oral argument in this petition is

 7   DENIED in accordance with Federal Rule of Appellate

 8   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

 9                              FOR THE COURT:
10                              Catherine O’Hagan Wolfe, Clerk
11




                                  5